FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                               April 21, 2021
                        _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 ERIC JASON SPEARS,

       Petitioner - Appellant,

 v.                                                            No. 20-5074
                                                  (D.C. No. 4:19-CV-00405-CVE-FHM)
 SCOTT CROW,                                                   (N.D. Okla.)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before TYMKOVICH, Chief Judge, HOLMES, and BACHARACH, Circuit Judges.
                 _________________________________

       Eric Jason Spears, an Oklahoma prisoner proceeding pro se, seeks a certificate of

appealability (COA) to appeal the district court’s dismissal of his 28 U.S.C. § 2254

habeas petition. We deny Spears’s request for a COA and dismiss this matter.

                                    I.   Background

       An Oklahoma state-court jury convicted Spears of first-degree murder in 2013.

The trial court sentenced him to life without the possibility of parole. He appealed his

conviction and sentence to the Oklahoma Court of Criminal Appeals, which affirmed and




       
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
denied his petition for rehearing on August 13, 2015. Spears did not file a petition for a

writ of certiorari in the United States Supreme Court.

       During and after his direct appeal, Spears filed many other proceedings in

Oklahoma state courts challenging his conviction, sentence, or both. None of these

actions succeeded. Then, on July 19, 2019, he filed a habeas petition in the district court

under § 2254.

       The Respondent filed a motion to dismiss, asserting 28 U.S.C. § 2244(d)’s

one-year limitations period barred Spears’s petition. Spears rejoined with a brief pressing

several arguments that the statute did not bar his petition. The district court entered an

order addressing Spears’s arguments and dismissing his petition as time-barred. Spears

seeks to appeal the district court’s order.

                                      II. Discussion

       Spears must obtain a COA before he can appeal the district court’s dismissal of his

§ 2254 habeas petition. See 28 U.S.C. § 2253(c)(1)(A); Slack v. McDaniel, 529 U.S. 473,

482 (2000). When a district court denies a habeas petition solely on procedural grounds,

a petitioner must show, among other things, “that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484. In

other words, Spears “must show that reasonable jurists could find the district court’s

decision on timeliness debatable or wrong.” United States v. Hoon, 762 F.3d 1172, 1173

(10th Cir. 2014). He failed to shoulder that burden.

       “The first task of an appellant is to explain to us why the district court’s decision

was wrong.” Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015); see

                                              2
generally Hernandez v. Starbuck, 69 F.3d 1089, 1093 (10th Cir. 1995) (observing we are

“not required to manufacture an appellant’s argument on appeal” and emphasizing that

the appellant “bears the burden of demonstrating the alleged error” in the district court’s

decision (internal quotation marks omitted)). Spears’s pro se status does not relieve him

of the obligation to point us in the direction of the alleged errors of the district court. See

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (“[T]his

court has repeatedly insisted that pro se parties follow the same rules of procedure that

govern other litigants.” (internal quotation marks omitted)).

       Spears repeats the arguments he presented to the district court regarding

timeliness. But he does not address the district court’s rationales for rejecting those

arguments, much less show that jurists of reason could find those rationales debatable.

We have nonetheless reviewed the record and the district court’s order and conclude that

jurists of reason could not debate the district court’s dismissal of Spears’s habeas petition.

We therefore deny his request for a COA.

                                     III. Conclusion

       We deny Spears’s application for a COA and dismiss this matter.


                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Judge




                                               3